Title: To John Adams from the President of the Congress, 7 September 1779
From: President of Congress,Jay, John
To: Adams, John


     
      Sir
      Philadelphia 7th. Septr. 1779
     
     On the 20th. August last I had the Pleasure of recieving and communicating to Congress your Favors of the 3d. and 4th. of that month. Be pleased to accept my Congratulations on your safe Return to your Family and Country. Yours of the 27 Feby. and 1st. March last came to Hand about ten Days ago. An Expectation of having Commands from Congress to transmit, induced me to delay writing ’till now.
     I have the Honor to be Sir with great Respect & Esteem Your most obedient and h’ble Servant
     
      John Jay
     
    